Citation Nr: 0511835	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-13 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a 
removal of a left lung cyst.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for a rash of the 
bilateral arms.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for arthritis of the 
legs.

7.  Entitlement to service connection for arthritis of the 
neck.

8.  Entitlement to service connection for arthritis of the 
low back.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.

During a December 2004 Travel Board hearing conducted by the 
undersigned, and in a statement received by the Board in 
March 2005, the appellant raised a claim of entitlement to 
service connection for spina bifida of his son based on 
exposure to herbicides, to include Agent Orange.  As this 
issue has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).
  

FINDINGS OF FACT

1.  The appellant is not a veteran of combat.

2.  The appellant did not incur hearing loss due to any 
incident of active military service.

3.  The appellant did not incur a left lung cyst due to any 
incident of active military service.  There is no current 
evidence of any residuals of a removal thereof.

4.  The appellant did not incur depression due to any 
incident of active military service nor did depression 
manifest within the first year following separation from 
service.

5.  The competent and probative evidence of record does not 
contain any evidence of a current diagnosis of a rash of the 
arms.

6.  The appellant did not incur hypertension due to any 
incident of active military service nor did hypertension 
manifest within the first year following separation from 
service.

7.  The appellant did not incur arthritis of the legs due to 
any incident of active military service nor did arthritis 
manifest within the first year following separation from 
service.

8.  The appellant did not incur arthritis of the neck due to 
any incident of active military service nor did arthritis 
manifest within the first year following separation from 
service.

9.  The appellant did not incur arthritis of the low back due 
to any incident of active military service nor did arthritis 
manifest within the first year following separation from 
service.




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss tinnitus are not met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).

2.  The criteria for the establishment of service connection 
for residuals of removal of a left lung cyst are not met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).

3.  The criteria for the establishment of service connection 
for depression are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1131, 1132, 1133 (West 2002).

4.  The criteria for the establishment of service connection 
for rash of the arms are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).

5.  The criteria for the establishment of service connection 
for hypertension are not met.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1131, 1132, 1133  (West 2002).

6.  The criteria for the establishment of service connection 
for arthritis of the legs are not met.  38 U.S.C.A.     §§ 
1110, 1111, 1112, 1131, 1132, 1133  (West 2002).

7.  The criteria for the establishment of service connection 
for arthritis of the neck are not met.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1131, 1132, 1133  (West 2002).

8.  The criteria for the establishment of service connection 
for arthritis of the low back are not met.  38 U.S.C.A. §§ 
1110, 1111, 1112, 1131, 1132, 1133  (West 2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The appellant contends that he incurred bilateral hearing 
loss, residuals of a removal of a left lung cyst, depression, 
a rash of the bilateral arms, hypertension, and arthritis of 
the bilateral legs, neck, and low back while serving on 
active military duty from September 1967 to September 1970.  

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
these matters; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

In this case, a substantially complete application was 
received in August 2002.  In September 2002, the RO provided 
specific notice to the claimant regarding what information 
and evidence was needed to substantiate the claims; the 
allocation of responsibility for obtaining such evidence, as 
well as advising the appellant to submit any evidence in his 
possession pertaining to the claims.  Thereafter, in a rating 
decision dated in am October 2002, the claims were denied.   

As the VCAA notice in this case was provided to the appellant 
prior to the initial RO adjudication denying the claims, the 
timing of the notice complies with the express requirements 
of the law as found by the Court in Pelegrini.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, almost two and a half years 
have passed since the September 2002 letter was sent to the 
appellant by the RO.  

Accordingly, the Board concludes that the appellant has been 
provided statutorily sufficient time and opportunity to 
submit evidence in support of his claims.  Also, it must be 
noted that the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ____).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The record also indicates that reasonable efforts have been 
made to assist the appellant in obtaining evidence necessary 
to substantiate the claims that have been addressed in this 
decision.  His service medical and personnel records, private 
medical records, and VA outpatient treatment records are 
included in the file.  A November 2003 Social Security 
Administration (SSA) decision has been associated with the 
claims folder. The SSA Administrative Law Judge awarded 
disability compensation based on records from VA and already 
contained with the claims file.  The appellant waived RO 
consideration of the records from SSA. See VA Form 21-4138 
dated December 2004.

The appellant provided testimony before the undersigned in 
December 2004.  The transcript has been associated with the 
claims folder.  While the appellant testified that he sought 
treatment from Dr. M (initial) and Dr. JS (initials) shortly 
after his separation from service, he further testified that 
the records had been destroyed.  Any attempts to obtain these 
records would be futile. 38 C.F.R. § 3.159.  A VA examination 
is not necessary with regard to the instant appeal. 
38 U.S.C.A. § 5103A.  


Thus, the record indicates that all available medical records 
have been obtained, and there is sufficient medical evidence 
of record to render a determination on the merits of the 
claims.

While the Board notes that an April 2003 MRI of the left 
shoulder was associated with the claims file after the April 
2003 supplemental statement of the case (SSOC) was issued, it 
was submitted in connection with a claim not currently on 
appeal.  While additional VA outpatient treatment records 
dated between 2002 and 2003 were also associated with the 
claims file after the issuance of the April 2003 SSOC, they 
are essentially duplicative of the VA outpatient treatment 
records dated between 2002 and 2003 already associated with 
the claims file.  Moreover, they were submitted in connection 
with a claim not currently on appeal.  The issuance of an 
additional SSOC is not necessary as there were no material 
changes or additions to the April 2003 SSOC. 38 C.F.R. 
§ 19.31(a).  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  





The Merits of the Claims

The appellant contends that he bilateral hearing loss, 
residuals from a removal of a left lung cyst, depression, a 
rash of the bilateral arms, hypertension, and arthritis of 
the bilateral legs, neck, and low back as a result of active 
military service.  Having carefully considered the 
appellant's claims in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of 
the evidence is against the claims and the appeals as to 
these issues will be denied.

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution 
of this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

With regard to the second prong of the Pond/Rose inquiry, the 
Board has considered potential application of the provisions 
of 38 U.S.C.A § 1154(b), which would in appropriate 
circumstances relieve the appellant of providing evidence of 
the existence of a disease or injury in service.  See 38 
U.S.C.A § 1154(b)  (Providing in substance that in the case 
of veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service- 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

The record does not support a finding that the appellant is a 
veteran of combat. Firstly, his service medical and personnel 
records indicate that his military occupational specialty was 
as a cook.  Although his last duty assignment indicates that 
he was assigned to the 2nd Evac. Hospital, 34th Medical 
Battalion, his service personnel records indicate that he was 
assigned in accordance with his military occupational 
specialty. Additionally, the appellant is not in receipt of 
any awards or commendations that would indicate combat 
service.  While the lack of annotations as to combat service 
is not dispositive of the question, there is no other 
evidence to support a finding of combat service.  

Finally, as to the claims at issue, as will be noted below, 
his service medical records directly contradict his current 
assertions as to in-service incurrence.  Stated 
alternatively, this is not a matter where service medical 
records are unavailable or are silent as to the claimed 
disorders.  Thus, the provisions of 38 U.S.C.A § 1154(b) are 
not for application in this matter.


Bilateral Hearing Loss:  The appellant argues that he 
sustained the hearing loss as result of exposure in Vietnam 
to loud noises from the welding and pounding aboard his ship.  

The appellant's service medical records do not support his 
contention.  Firstly, contrary to the appellant's present 
reports, they are wholly devoid of any mention of relevant 
treatment, symptoms or complaints of hearing loss.  While 
there was some indication that there was a decrease in 
hearing bilaterally from the August 1967 enlistment 
examination to the June 1970 separation examination, the 
appellant denied having ear "trouble" in his separation 
physical examination questionnaire.  The Board places 
increased probative value on the account of the appellant at 
the time of the June 1970 separation examination, because it 
is a statement generated by the appellant, contemporaneously 
with the events in question, and was generated with the 
specific purpose of ascertaining the appellant's then 
physical condition.    No hearing abnormalities were 
diagnosed during the course of his separation physical 
examination.  A September 1970 "Physical and Mental Status 
on Release from Active Service" found the appellant was 
considered physically qualified for separation from service. 

The first complaints of bilateral hearing loss were contained 
in a December 2000 record of VA outpatient treatment, some 30 
years after the appellant's separation from service.  The 
appellant complained of ringing in his ears and hearing loss 
after he was exposed to loud noise while he was practicing 
shooting.  An audiological evaluation was performed.  Pure 
tone thresholds, air conduction study, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
60
75
85
LEFT
20
40
60
80
90

Pure tone thresholds, bone conduction study, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
55
-
-
LEFT
20
40
55
65+
75+

While the appellant reported some decreased hearing prior to 
this incident, he was diagnosed with acute hearing loss 
secondary to exposure to the loud noise reported.



VA outpatient treatment records dated in April 2001 reveal 
the appellant was fitted for hearing aids.  Treatment records 
dated between 2001 and 2003 show continued complaints for 
hearing loss.  In testimony provided in December 2004, the 
appellant maintains current complaints of bilateral hearing 
loss.

Despite evidence of current bilateral hearing loss, there is 
no evidence of record to substantiate the critical second and 
third components of the Pond/Rose inquiry, as enumerated 
above.   The service medical and personnel records do not 
support a finding of acoustic trauma during the appellant's 
active duty service. Moreover, a December 2000 VA treatment 
provider opined that acute bilateral hearing loss was in fact 
related to civilian exposure to loud noise during shooting 
practice.

While both the appellant and his spouse testified before the 
undersigned that bilateral hearing loss was present since the 
appellant's separation from active service, given that the 
appellant's account of in-service noise exposure is not 
substantiated; his denial of such symptoms upon his 
separation from service; an intervening acoustic trauma in 
December 2000 and competent medical evidence linking the 
appellant's hearing loss to the post-service event, the 
preponderance of the evidence is clearly against the claim 
and the appeal is denied.  


Removal of a Left Lung Cyst:  The appellant argues that 
breathing problems manifested during his last year of 
service, which ultimately lead to a removal of a left lung 
cyst in 1977.  He has indicated that he did not seek 
treatment in service, as he was eager to separate from 
service and leave Vietnam.

The appellant's service medical records were negative for 
complaints or diagnoses of either breathing problems or the 
development of a left lung cyst. While the appellant 
indicated that he had pain and pressure in his chest in a 
June 1970 Report of Medical History, the corresponding Report 
of Medical Examination was negative for any diagnoses of a 
left lower lung cyst. 


The appellant has reported, that he had a cyst removed from 
his left lung subsequent to his discharge from service. 
Private medical records from the Community Hospital of 
Springfield and Clark County reveal the appellant underwent a 
left thoracotomy and segmental resection for removal of a 
cyst in the left lower lobe.  A biopsy showed extensive 
bronchiectasis of the left lower lobe with chronic 
lymphocytic pneumonitis, atelectasis and areas of fibrosis.  
These records also indicate that a left lung cystic area of 
the lower lobe developed in 1974; however, there were no 
opinions relating any current diagnosis to any incident of 
service.  The appellant similarly testified in December 2004 
that he was never told by a medical professional that his 
left lung cyst was related to his active duty service on any 
basis.

Thus, there is no evidence of record to substantiate the 
critical second and third components of the Pond/Rose 
inquiry, as enumerated above.   The service medical and 
personnel records do not support a finding of any incident in 
service.  Further, there is no evidence of a nexus between 
the 1977 removal of a left lung cyst and the appellant's 
service.  

There is also no evidence of any residuals of the removal of 
a left lung cyst.  An October 1990 chest x-ray performed at 
Pike Community Hospital was negative.  The appellant's heart, 
lungs, and medias tinum were normal.  The only complaints 
with respect to the appellant's chest were contained in VA 
outpatient treatment records dated in April 2001.  At that 
time, the examiner questioned whether complaints of a 
productive cough were indicative of pneumonia. While the 
appellant complained of rib cage pain in November 2002, he 
had a normal electrocardiogram (EKG).  In the absence of 
proof of a present disability, there is no valid claim 
presented.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
appellant has not done so, and no evidence thus supportive 
has otherwise been obtained.  Here, as in Wells, the record 
in its whole, after due notification, advisement, and 
assistance to the appellant under the VCAA, does not contain 
competent evidence to suggest that a removal of a cyst of the 
left lung was related to the appellant's military service or 
any current residuals thereof.        

There is no competent evidence that "the disability or 
symptoms may be associated with the claimant's active 
military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles  
v. Principi, 16 Vet. App. 370 (2002) (Holding that under 38 
U.S.C.A 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence, [including statements of the 
claimant]," and where, the claimant had been diagnosed to 
have tinnitus, and had proffered competent lay evidence that 
he had had continuous symptoms of the disorder [i.e., ringing 
in the ears] since his discharge.  Because there was evidence 
of record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

Based on the foregoing, the claim is denied.  


Depression:  The appellant contends that he incurred 
depression and dysthymia as a result of his active service.  
He argues that he was suicidal after his discharge.  

The appellant's service medical records are devoid of any 
complaints or diagnoses of depression.  The June 1970 
separation examination found no evidence of any psychiatric 
disabilities.

The first diagnosis of depression was made by VA in September 
2001, some 31 years after his separation from service and 
thus, outside the one-year presumptive period for psychoses. 
38 C.F.R. §§ 3.307, 3.309.  VA outpatient treatment records 
dated between 2001 and 2003 indicate the appellant continued 
to seek treatment for depression and dysthymia.  No nexus 
opinions were provided relating any current diagnosis to the 
appellant's active service.

Despite evidence of a current diagnosis of depression, there 
is no evidence of record to substantiate the critical second 
and third components of the Pond/Rose inquiry, as enumerated 
above.   The service medical records do not support a finding 
of depression during the appellant's active duty service. 
Moreover, there is no evidence of a nexus between any current 
diagnosis of depression or dysthymia and the appellant's 
service. The appellant himself testified that a medical 
provider has not told him that his depression and/or 
dysthymia were related to his active service.

While both the appellant and his spouse testified before the 
undersigned that depression was present since the appellant's 
separation from active service and related thereto, they are 
not competent to offer a medical opinion. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). The evidence is 
not in relative equipoise.  

Thus, the preponderance of the evidence is against the claim, 
and the appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
  

Rash of the Bilateral Arms:  The appellant contends that a 
rash on his arms manifested within the initial year following 
his separation from active duty service.  He further argues 
that he was treated with salves and lotions.  The appellant 
testified that his rash is currently manifested by red, 
itchy, bumps.

The appellant reported he sought no treatment while in 
service, and his service medical records are consistent with 
this account as they are devoid of any complaints of or 
treatment for a rash on his arms.   Both the August 1967 
enlistment and June 1970 separation examinations were 
negative for any diagnoses of a rash.  

The first complaints post service of a rash were noted in VA 
outpatient treatment records dated in December 2001, some 31 
years after the appellant's separation from service.  The 
December 2001 entry indicated that the appellant had a rash 
on his left arm and elbow.  The appellant informed the 
examiner that it had been there for "years and years."  
There was no indication that the rash was related to the 
appellant's active service.  

Despite the appellant's testimony that he has a rash on his 
bilateral arms, the December 2001 entry was the sole 
indication of any evidence of a rash.   VA outpatient 
treatment records dated thereafter, in 2002 and 2003, were 
negative for complaints or findings of a rash on the 
appellant's arms.  

In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer, supra.  In this 
circumstance, there is no duty on the part of VA to provide a 
medical examination.  The appellant has been advised of the 
need to submit competent medical evidence indicating that he 
has the disorder in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The appellant has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  Here, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain any competent evidence of a 
current diagnosis of a rash on the bilateral arms. See Wells, 
supra. 

Based on the foregoing, the claim is denied.  


Hypertension:  The appellant argues that he was diagnosed 
approximately two years after his separation from service 
with hypertension.  

The appellant's service medical records are devoid of any 
mention of relevant treatment, symptoms or complaints of 
hypertension.  The appellant's blood pressure readings were 
recorded as 124/80 at his August 1967 enlistment examination 
and 140/82 at his June 1970 separation examination.  The 
appellant did not list any complaints referable to high blood 
pressure on his separation Report of Medical History.  In 
September 1970, the appellant was found physically qualified 
for release from active service.

The first diagnosis post-service for hypertension was 
contained in VA outpatient treatment records dated in 
February 2001, some 31 years after the appellant's separation 
from service and thus, outside the one year presumptive 
period. 38 C.F.R. § § 3.307, 3.309.  At that time, his blood 
pressure was controlled with medication.  His reading was 
recorded as 110/70.  There was no indication that 
hypertension was related to the appellant's active service.

Despite evidence of a current diagnosis of hypertension, 
there is no evidence of record to substantiate the critical 
second and third components of the Pond/Rose inquiry, as 
enumerated above.   The service medical records do not 
support a finding of hypertension during the appellant's 
active duty service. Moreover, there is no evidence of a 
nexus between any current diagnosis of hypertension and the 
appellant's service. 

While both the appellant and his spouse testified before the 
undersigned that hypertension manifested after service and 
was related thereto, they are not competent to offer a 
medical opinion. Espiritu, supra.  The evidence is not in 
relative equipoise.  The preponderance of the evidence is 
against the claim, and must therefore be denied. 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.


Arthritis of the bilateral legs, neck, and low back:  The 
appellant argues that he incurred arthritis of the legs, 
neck, and low back from running up and down metal stairs 
aboard his ship during service.  He contends that he had 
joints pain in service.  He testified that he was diagnosed 
with arthritis approximately three years ago.  For the sake 
of judicial economy and in order to avoid redundancy, the 
arthritis claims will be addressed collectively.

The appellant's service medical records are devoid of any 
complaints of joint pain.  Similarly, they were negative for 
any subsequent diagnoses of arthritis of either the legs, 
neck, or low back.

By the appellant's own testimony, there were no 
manifestations or x-ray evidence of arthritis in the first 
year following his discharge from service.  The first 
diagnosis post-service for "degenerative arthritis" was 
noted in VA outpatient treatment records dated in May 2001, 
some 31 years after the appellant's separation from service 
and thus, outside the one year presumptive period. 38 C.F.R. 
§ § 3.307, 3.309.  

VA outpatient treatment records dated in September 2001 
contain findings of degenerative arthritis of the pelvis.  X-
rays of the cervical spine in December 2001 revealed the 
presence of C5-6 spondylitic disease.  An entry dated in July 
2002, noted spondylosis of the lumbar vertebra.  

Despite evidence of current diagnoses of arthritis, there is 
no evidence of record to substantiate the critical second and 
third components of the Pond/Rose inquiry, as enumerated 
above.   The service medical records do not support a finding 
of arthritis during the appellant's active duty service. 
Moreover, there is no evidence of a nexus between any current 
diagnosis of arthritis and the appellant's service. 
As previously noted, and by the appellant's own admission, 
arthritis of the neck, legs, or low back did not manifest 
within the initial year following separation from service.

While both the appellant and his spouse testified before the 
undersigned that arthritis manifested after service and was 
related thereto, they are not competent to offer a medical 
opinion. Espiritu, supra.  The evidence is not in relative 
equipoise.  The preponderance of the evidence is against the 
claims, and must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, supra.

In sum, there can be no doubt that the appellant rendered 
valuable and honorable service to the nation.  However, while 
the Board is grateful for this service, there is insufficient 
evidence to link any of the appellant's currently claimed 
disabilities to any incident of the appellant's military 
tenure.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for residuals of removal of a left lung 
cyst is denied.

Service connection for depression is denied.

Service connection for rash of the arms is denied.

Service connection for hypertension is denied.

Service connection for arthritis of the legs is denied.

Service connection for arthritis of the neck is denied.

Service connection for arthritis of the low back is denied.


               
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


